

EXHIBIT 10.36
OCEANFIRST FINANCIAL CORP.
TWO YEAR CHANGE IN CONTROL AGREEMENT
This Agreement (the “Agreement”) is entered into and effective as of December 5,
2016, (the “Effective Date”), by and between OceanFirst Financial Corp. (the
“Holding Company”), a corporation organized under the laws of the State of
Delaware, with its office at 975 Hooper Avenue, Toms River, New Jersey 08753,
and Angela K. Ho (“Executive”). The term “Bank” or “Institution” refers to
OceanFirst Bank, the wholly-owned subsidiary of the Holding Company or any
successor thereto.
WHEREAS, Executive has agreed to serve in the employ of the Holding Company or
an affiliate thereof; and
WHEREAS, the Holding Company recognizes the substantial contribution Executive
will make to the Holding Company and wishes to protect his position therewith
for the period provided in this Agreement.
NOW, THEREFORE, in consideration of the contribution and responsibilities of
Executive, and upon the other terms and conditions hereinafter provided, the
parties hereto agree as follows:
1.
TERM OF AGREEMENT.

The term of this Agreement shall commence as of the Effective Date and shall
continue for a period of twenty-four (24) full calendar months thereafter.
Commencing on the first anniversary date of the Effective Date and continuing at
each anniversary date thereafter, the Board of Directors of the Holding Company
(“Board”) may extend the Agreement for an additional year. The Board will review
the Agreement and Executive’s performance annually for purposes of determining
whether to extend the Agreement, and the results thereof shall be included in
the minutes of the Board’s meeting.
2.
CHANGE IN CONTROL.

(a)    Upon the occurrence of a Change in Control of the Holding Company (as
herein defined) followed at any time during the term of this Agreement by the
termination of Executive’s employment, the provisions of Section 3 shall apply.
Upon the occurrence of a Change in Control, Executive shall have the right to
elect to voluntarily terminate his employment at any time during the term of
this Agreement following any demotion, loss of title, office or significant
authority, reduction in annual compensation or material reduction in benefits,
or relocation of his principal place of employment by more than 25 miles from
its location immediately prior to the Change in Control, unless such termination
is because of death or Termination for Cause.
(b)    For purposes of this Agreement, a “Change in Control” of the Bank or
Holding Company means an event of a nature that: (i) would be required to be
reported in response to Item 5.01 of the Current Report on Form 8-K, as in
effect on the date hereof, pursuant to Section 13 or







--------------------------------------------------------------------------------




15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”); or (ii)
results in a Change in Control of the Bank or the Holding Company within the
meaning of the Home Owners’ Loan Act of 1933, as amended, the Federal Deposit
Insurance Act, or Part 174 of the Rules and Regulations promulgated by the
Office of Comptroller of the Currency (“OCC”), as in effect on the date hereof
(provided, that in applying the definition of change in control as set forth
under such rules and regulations of the OCC, the Board shall substitute its
judgment for that of the OCC); or (iii) without limitation such a Change in
Control shall be deemed to have occurred at such time as (A) any “person” (as
the term is used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of voting securities of the Bank or the Holding Company
representing 20% or more of the Bank’s or the Holding Company’s outstanding
voting securities or right to acquire such securities except for any voting
securities of the Bank purchased by the Holding Company in connection with the
conversion of the Bank to the stock form and any voting securities purchased by
any tax-qualified employee benefit plan of the Bank or the Holding Company, or
(B) individuals who constitute the Board on the date hereof (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a director subsequent to the date hereof whose election
was approved by a vote of at least three-quarters of the directors comprising
the Incumbent Board, or whose nomination for election by the Holding Company’s
stockholders was approved by the same Nominating Committee serving under an
Incumbent Board, shall be, for purposes of this clause (B), considered as though
he were a member of the Incumbent Board, or (C) a plan of reorganization,
merger, consolidation, sale of all or substantially all the assets of the Bank
or the Holding Company or similar transaction occurs in which the Bank or
Holding Company is not the resulting entity; provided, however, that such an
event listed above will be deemed to have occurred or to have been effectuated
upon the receipt of all required federal regulatory approvals not including the
lapse of any statutory waiting periods, or (D) a proxy statement is distributed
soliciting proxies from stockholders of the Holding Company, by someone other
than the current management of the Holding Company, seeking stockholder approval
of a plan of reorganization, merger or consolidation of the Holding Company or
Bank with one or more corporations as a result of which the outstanding shares
of the class of securities then subject to such plan or transaction are
exchanged for or converted into cash or property or securities not issued by the
Bank or the Holding Company shall be distributed, or (E) a tender offer is made
for 20% or more of the voting securities of the Bank or Holding Company then
outstanding.
(c)    Executive shall not have the right to receive termination benefits
pursuant to Section 3 hereof upon Termination for Cause. The term “Termination
for Cause” means termination because of a material loss to the Holding Company
or one of its Subsidiaries caused by Executive’s intentional failure to perform
stated duties, personal dishonesty, willful violation of any law, rule,
regulation (other than traffic violations or similar offenses), final cease and
desist order, or any material breach of this Agreement. Notwithstanding the
foregoing, Executive shall not be deemed to have been Terminated for Cause
unless and until there shall have been delivered to him a copy of a resolution
duly adopted by the affirmative vote of not less than three-fourths of the
members of the Board at a meeting of the Board called and held for that purpose
(after reasonable notice to Executive and an opportunity for him, together with
counsel, to be heard before the Board), finding that in the good faith opinion
of the Board, Executive was guilty of conduct justifying Termination for Cause
and specifying the particulars thereof in detail. Executive shall not have the
right to receive compensation or other benefits for any period after Termination
for Cause. During the period


2



--------------------------------------------------------------------------------




beginning on the date of the Notice of Termination for Cause through the Date of
Termination, stock options and related limited rights granted to Executive under
any stock option plan shall not be exercisable nor shall any unvested awards
granted to Executive under any stock benefit plan of the Bank, the Holding
Company or any subsidiary or affiliate thereof, vest. At the Date of
Termination, such stock options and related limited rights and any such unvested
awards, shall become null and void and shall not be exercisable by or delivered
to Executive at any time subsequent to such Termination For Cause.
3.
TERMINATION BENEFITS.

(a)    Upon the occurrence of a Change in Control, followed at any time during
the term of this Agreement by the voluntary or involuntary termination of
Executive’s employment, other than for Termination for Cause, the Holding
Company shall be obligated to pay Executive, or in the event of his subsequent
death, his beneficiary or beneficiaries, or his estate, as the case may be, a
sum equal to two (2) times the Executive’s average annual compensation for the
five most recent taxable years that Executive has been employed by the Bank or
such lesser number of years in the event that Executive shall have been employed
by the Bank for less than five years. Such annual compensation shall include
Base Salary and annual bonuses paid to the Executive during such years. Such
payments shall be made in a lump sum within five business days of the Date of
Termination, subject to delayed payment pursuant to Section 18 hereof, if
applicable. Such payments shall not be reduced in the event Executive obtains
other employment following termination of employment.
(b)    Upon the occurrence of a Change in Control of the Bank or the Holding
Company followed at any time during the term of this Agreement by Executive’s
termination of employment, other than for Termination for Cause, the Holding
Company shall cause to be continued life, medical and disability coverage
substantially identical to the coverage maintained by the Bank for Executive
prior to his severance, except to the extent such coverage may be changed in its
application to all Bank employees. Such coverage and payments shall cease upon
expiration of twenty-four (24) full calendar months following the Date of
Termination. If the provision of any of the benefits covered by this Section
3(b) would trigger the 20% excise tax and interest penalties under Section 409A
of the Internal Revenue Code, as amended (the “Code”) then the benefit(s) that
would trigger such tax and interest penalties shall not be provided
(collectively the “Excluded Benefits”), and in lieu of the Excluded Benefits,
the Bank will pay to the Executive, in a lump sum within thirty business days
following termination of employment or thirty business days after such
determination, should it occur after termination of employment, a cash amount
equal to the cost to the Holding Company of providing the Excluded Benefits.
Such lump sum payment will be subject to delayed payment pursuant to Section 18
hereof, if applicable.
(c)    Notwithstanding the preceding paragraphs of this Section 3, in the event
that:
(i)
the aggregate payments or benefits to be made or afforded to Executive, which
are deemed to be parachute payments as defined in Section 280G of the Code or
any successor thereof, (the “Termination Benefits”) would be deemed to include
an “excess parachute payment” under Section 280G of the Code; and



3



--------------------------------------------------------------------------------




(ii)
if such Termination Benefits were reduced to an amount (the “Non-Triggering
Amount”), the value of which is one dollar ($1.00) less than an amount equal to
three (3) times Executive’s “base amount,” as determined in accordance with said
Section 280G and the Non-Triggering Amount less the product of the marginal rate
of any applicable state and federal income tax and the Non Triggering Amount
would be greater than the aggregate value of the Termination Benefits (without
such reduction) minus (i) the amount of tax required to be paid by the Executive
thereon by Section 4999 of the Code and further minus (ii) the product of the
Termination Benefits and the marginal rate of any applicable state and federal
income tax,

then the Termination Benefits shall be reduced to the Non-Triggering Amount. The
allocation of the reduction required hereby among the Termination Benefits shall
be determined by the Holding Company.
4.
NOTICE OF TERMINATION.

(a)    Any purported termination by the Holding Company, or by Executive shall
be communicated by Notice of Termination to the other party hereto. For purposes
of this Agreement, a “Notice of Termination” means a written notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in detail the facts and circumstances claimed to provide a basis
for termination of Executive’s employment under the provision so indicated.
(b)    “Date of Termination” means the date specified in the Notice of
Termination (which, in the case of Termination for Cause, shall not be less than
thirty (30) days from the date such Notice of Termination is given).
(c)    If, within thirty (30) days after any Notice of Termination is given, the
party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, the Date of Termination shall be the
date on which the dispute is finally determined, either by mutual written
agreement of the parties, by a binding arbitration award, or by a final
judgment, order or decree of a court of competent jurisdiction (the time for
appeal therefrom having expired and no appeal having been perfected) and
provided further that the Date of Termination shall be extended by a notice of
dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute, the Holding Company will
continue to pay Executive his full compensation in effect when the notice giving
rise to the dispute was given (including, but not limited to his current annual
salary) and continue him as a participant in all compensation, benefit and
insurance plans in which he was participating when the notice of dispute was
given, until the dispute is finally resolved in accordance with this Agreement.
Amounts paid under this Section 4(c) are in addition to all other amounts due
under this Agreement and shall not be offset against or reduce any other amounts
due under this Agreement.
5.
SOURCE OF PAYMENTS.



4



--------------------------------------------------------------------------------




(a)    It is intended by the parties hereto that all payments provided in this
Agreement shall be paid in cash or check from the general funds of the Holding
Company subject to this Section.
(b)    Notwithstanding any provision herein to the contrary, to the extent that
payments and benefits, as provided by this Agreement, are paid to or received by
Executive under the Change in Control Agreement effective as of July 31, 2016,
between Executive and the Bank (the “Bank Agreement”), such compensation
payments and benefits paid by the Bank will be subtracted from any amount due
simultaneously to Executive under similar provisions of this Agreement.
6.
EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFIT PLANS.

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Holding Company and Executive with
respect to a Change in Control, except that this Agreement shall not affect or
operate to reduce any benefit or compensation inuring to Executive of a kind
elsewhere provided. No provision of this Agreement shall be interpreted to mean
that Executive is subject to receiving fewer benefits than those available to
him without reference to this Agreement.
Nothing in this Agreement shall confer upon Executive the right to continue in
the employ of the Holding Company or shall impose on the Holding Company any
obligation to employ or retain Executive in its employ for any period.
7.
NO ATTACHMENT.

(a)    Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect.
(b)    This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Holding Company and their respective successors and assigns.
8.
MODIFICATION AND WAIVER.

(a)    This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.
(b)    No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.
9.
REINSTATEMENT OF BENEFITS UNDER BANK AGREEMENT.



5



--------------------------------------------------------------------------------




In the event Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice described in
Section 9(b) of the Bank Agreement during the term of this Agreement, and a
Change in Control, as defined herein, occurs, the Holding Company will assume
its obligation to pay and Executive will be entitled to receive all of the
termination benefits provided for under Section 3 of the Bank Agreement upon the
notification of the Holding Company of the Bank’s receipt of a dismissal of
charges in the Notice.
10.
EFFECT OF ACTION UNDER BANK AGREEMENT.

Notwithstanding any provision herein to the contrary, to the extent that
payments and benefits are paid to or received by Executive under the Bank
Agreement between Executive and Bank, the amount of such payments and benefits
paid by the Bank will be subtracted from any amount due simultaneously to
Executive under similar provisions of this Agreement.
11.
SEVERABILITY.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
12.
HEADINGS FOR REFERENCE ONLY.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement. In addition, references herein to the
masculine shall apply to both the masculine and the feminine.
13.
GOVERNING LAW.

The validity, interpretation, performance, and enforcement of this Agreement
shall be governed by the laws of the State of New Jersey.
14.
ARBITRATION.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by Executive within the state of New
Jersey within fifty (50) miles from the location of the Holding Company, in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction; provided, however, that Executive shall be entitled to seek
specific performance of his right to be paid until the Date of Termination
during the pendency of any dispute or controversy arising under or in connection
with this Agreement.
15.
PAYMENT OF LEGAL FEES.



6



--------------------------------------------------------------------------------




All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Holding Company if Executive is successful pursuant to a legal
judgment, arbitration or settlement.
16.
INDEMNIFICATION.

The Holding Company shall provide Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense, and shall indemnify Executive (and
his heirs, executors and administrators) to the fullest extent permitted under
Delaware law and as provided in the Holding Company’s certificate of
incorporation against all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit or proceeding in which he may
be involved by reason of his having been a director or officer of the Holding
Company (whether or not he continues to be a director or officer at the time of
incurring such expenses or liabilities), such expenses and liabilities to
include, but not be limited to, judgments, court costs and attorneys’ fees and
the cost of reasonable settlements.
17.
SUCCESSOR TO THE HOLDING COMPANY.

The Holding Company shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Bank or the Holding Company,
expressly and unconditionally to assume and agree to perform the Holding
Company’s obligations under this Agreement, in the same manner and to the same
extent that the Holding Company would be required to perform if no such
succession or assignment had taken place.
18.
APPLICATION OF SECTION 409A OF THE CODE.

(a)    To the extent applicable, it is intended that this Agreement comply with
the provisions of Section 409A of the Code, so as to prevent inclusion in gross
income of any amounts payable or benefits provided hereunder in a taxable year
that is prior to the taxable year or years in which such amounts or benefits
would otherwise actually be distributed, provided or otherwise made available to
the Executive. This Agreement shall be construed, administered, and governed in
a manner consistent with this intent.
(b)    In the event Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code and delayed payment of any amount or
commencement of any benefit under this Agreement is required to avoid a
prohibited distribution under Section 409A(a)(2) of the Code, then (i) amounts
payable in connection with Executive’s termination of employment will be delayed
and paid, with interest at the short term applicable federal rate as in effect
as of the termination date, in a single lump sum six months thereafter (or if
earlier, the date of Executive’s death) and (ii) with respect to medical and
welfare benefits, Executive shall be entitled to bear the cost of such benefits
for six months following such termination date, after which time the Holding
Company shall continue to provide such benefits for the period they would
otherwise have been provided, commencing from the six month anniversary of the
Executive’s termination date.
(c)    Payments and benefits hereunder upon Executive’s termination or severance
of employment with the Holding Company that constitute deferred compensation
under Code Section


7



--------------------------------------------------------------------------------




409A payable shall be paid or provided only at the time of a termination of
Executive’s employment which constitutes a “separation from service” within the
meaning of Code Section 409A (subject to a possible six-month delay pursuant to
Subsection (b) above).
(d)    For purposes of Code Section 409A, the right to a series of payments
under this Agreement shall be treated as a right to a series of separate
payments so that each payment hereunder is designated as a separate payment for
purposes of Code Section 409A.
(e)    All reimbursements and in kind benefits provided under this Agreement,
including, but not limited to, payments under Sections 15 and 16, shall be made
or provided in accordance with the requirements of Code Section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during Executive’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit.
(f)    References in this Agreement to Code Section 409A include both that
section of the Code itself and any guidance promulgated thereunder.
SIGNATURES
IN WITNESS WHEREOF, OceanFirst Financial Corp. has caused this Agreement to be
executed and its seal to be affixed by its duly authorized officers, and
Executive has signed this Agreement, on the 5th day of December, 2016.
ATTEST: 


/s/ Linda Blakaitis 
Linda Blakaitis
      Assistant Secretary 




OCEANFIRST FINANCIAL CORP. 

 
By: /s/ Steven J. Tsimbinos   
                Steven J. Tsimbinos
             EVP & General Counsel 



/s/ Angela K. Ho                    
       Angela K. Ho
 





8

